Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 has been canceled and claims 1 and 11 have been amended. Claim 21 has been newly added and currently, claims 1-4 and 6-21 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, US20180236630 in view of Kimmerle, US3280516.
Regarding claims 1 and 11,  Yasuda discloses a substrate holder (holder for element Wf, Fig 1); a dispenser configured to dispense an abrasive to a surface of a substrate held by the substrate holder (element 702, Fig 1 paragraph 0117); a polisher including an body configured to polish the surface of the substrate (Element 502 rotating about axis of rotating shaft 510, Fig 1) as the body is rotated about a rotational axis that is parallel to the surface of the substrate (Fig 1); and a movement mechanism configured to move the polisher along the surface of the substrate in a first linear direction that is along a rotational direction of the body (mechanisms 620  and 602 moving the arm 600 in a linear direction that is along a rotational direction of the body, Fig 1) and in a second linear direction that is not along the rotational direction of the body (by means of mechanism 602 in the vertical linear direction not along the rotational direction of the elastic body, Fig 1), wherein an area of contact between the body and the surface of the substrate during polishing is smaller than a surface area of a region of the substrate that is to be polished by the body (Fig 1), and the body is moved along the surface of the substrate in the first linear direction, while the body is rotated (operation of the polishing  body 502, Figs 1 and 5), with a downward velocity component prior to contacting the surface of the substrate and with an upward velocity component after the body comes into contact with the surface of the substrate, thereby convex defects on the surface of the substrate being removed and moved apart from the surface of the substrate.  (the polishing pad disclosed by Yasuda would be capable of having a downward velocity component prior to contacting the surface of the substrate and with an upward velocity component after the elastic body comes into contact with the surface of the substrate, thereby convex defects on the surface of the substrate being removed and moved apart from the surface of the substrate)
However, Yasuda does not disclose a polisher including an elastic body.
Kimmerle teaches a non-woven abrasive roll for polishing a surface. (Fig 1 and 2:54-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polisher disclosed by Yasuda to have further incorporated an elastic body as taught by Kimmerle is order to enabling abrasive roller conforming to the surface of the substrate. (inferred from 3:41-44)
Regarding claims 2 and 12, Yasuda in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. Furthermore, Yasuda discloses wherein the elastic body is circular or elliptical in cross-section perpendicular to the surface of the substrate (the body being a cylindrical shape, Figs 1), the polishing device further comprising a first rotation mechanism configured to rotate the elastic body about a center axis thereof which extends parallel to the surface of the substrate.(rotation mechanism associated with shaft 510, Fig 1)
Regarding claims 3 and 13, Yasuda in view of Kimmerle discloses each and every limitation set forth in claims 2 and 11. Furthermore, Yasuda discloses a second rotation mechanism configured to rotate the substrate holder on which the substrate is held, about a center axis that extends vertically from a center of a surface region of the substrate holder. (rotating substrate holder and the associated mechanism, Fig 1)
Regarding claim 4, Yasuda in view of Kimmerle discloses each and every limitation set forth in claim 1. However, Yasuda in view of Kimmerle does discloses a length of the elastic body in a direction along a rotational axis of the elastic body is greater than a diameter of a surface region of the substrate holder on which the substrate is held. 
Furthermore, it would have been an obvious matter of design choice to have incorporated an area of contact between length of the elastic body in a direction along a rotational axis of the elastic body is greater than a diameter of a surface region of the substrate holder on which the substrate is held since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and one of ordinary skill in the art would have found it as routine experimentation to change sizes of the polishing body to polish smaller or larger area or different size substrate satisfying the claimed limitations.
Regarding claims 6 and 16, Yasuda in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. However, Yasuda in view of Kimmerle fails to explicitly discloses the elastic body has a storage modulus equal to or higher than 0.01 GPa and equal to or less than 10 GPa. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated material in the elastic body such that a storage modulus to or higher than .01 GPa and equal to or less than 10 GPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claims 7 and 17, Yasuda in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. Furthermore, Kimmerle teaches the elastic body comprises resin or non-woven fabric. (Fig 3, 3:3-7)
   Regarding claim 14, Yasuda in view of Kimmerle discloses each and every limitation set forth in claim 11. However, Yasuda in view of Kimmerle does not disclose a portion of the elastic body that is in contact with the substrate has a width in the circumferential direction equal to or less than a minimum size of a pattern formed on the substrate.
Furthermore, it would have been an obvious matter of design choice to have incorporated a portion of the elastic body that is in contact with the substrate has a width in the circumferential direction equal to or less than a minimum size of a pattern formed on the substrate. A change in size is generally recognized as being within the level of ordinary skill in the art and one of ordinary skill in the art would have found it as routine experimentation to change sizes of the polishing body to polish smaller or larger area or different size substrate satisfying the claimed limitations.
Regarding claim 15, Yasuda in view of Kimmerle discloses each and every limitation set forth in claim 11. However, Yasuda in view of Kimmerle does not disclose a distance of movement of an arbitrary point in the elastic body on the surface of the substrate while the point is in contact with the substrate is equal to or less than a minimum size of a pattern formed on the substrate.
Furthermore, it would have been an obvious matter of design choice to have incorporated a distance of movement of an arbitrary point in the elastic body on the surface of the substrate while the point is in contact with the substrate is equal to or less than a minimum size of a pattern formed on the substrate. A change in size is generally recognized as being within the level of ordinary skill in the art and one of ordinary skill in the art would have found it as routine experimentation to change sizes of the polishing body to polish smaller or larger area or different size substrate satisfying the claimed limitations.
Regarding claim 21, Yasuda in view of Kimmerle discloses each and every limitation set forth in claims 1. Furthermore, the device disclosed by Yasuda in view of Kimmerle would be capable of having the removed convex defects travel with a surface of the elastic body that is being rotated. (due to elasticity of Kimmerle’s pad)
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, US20180236630 in view of Kimmerle, US3280516 and further in view of Yamauchi, US8162724.
Regarding claims 8 and 18, Yasuda in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. However, Yasuda in view of Kimmerle fails to disclose the abrasive comprises abrasive grains. 
Yamauchi teaches a roll type abrasive article wherein the slurry incorporated in its operation comprises abrasive grain (4:49-54)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive disclosed by Yasuda in view of Kimmerle to have further incorporated the abrasive grains disclosed by Yamauchi in order to provide efficient abrasion on the substrate.
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, US20180236630 in view of Kimmerle, US3280516 and further in view of Golzarian, US20040147205.
Regarding claims 9-10 and 19-20, Yasuda in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. However, Yasuda in view of Kimmerle does not disclose the polishing device comprises a plurality of elastic bodies configured to be rotated during the polishing and the plurality of elastic bodies are configured to be rotated about rotational axes, respectively, that extend parallel to a surface of the substrate holder.
Golzarian in on embodiment teaches the polishing device comprises a plurality of elastic bodies configured to be rotated during the polishing and the plurality of elastic bodies are configured to be rotated about rotational axes, respectively, that extend parallel to a surface of the substrate holder (Fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing device disclosed by Yasuda in view of Kimmerle to have further incorporated a polishing device comprising a plurality of bodies configured to be rotated during the polishing as taught by Golzarian in order to provide variable polishing for a precise polishing of the substrate. 
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that Yasuda fails to teach or suggest moving the polisher along the surface of the substrate in a first linear direction that is along a rotational direction of the elastic body” , Yasuda  does not satisfy  the elastic body is moved along the substrate in the first linear direction, while the elastic body is rotated,  with a downward velocity component prior to contacting the surface of the substrate and with an upward velocity component after the elastic body comes into contact with the surface of the substrate”, and Yasuda fails to teach or suggest convex defects on the surface of the substrate being removed and moved apart from the surface of the substrate. Examiner respectfully disagrees.  Applicant claim in regards the linear direction has been considered however the recitation “moving the polisher along the surface of the substrate in a first linear direction that is along a rotational direction of the elastic body” appears to have been met by Yasuda. Yasuda, polishing pad 502 comprises an axis of rotation which defines a rotational direction wherein as shown in Figs 1 and 3 is in line and parallel to the movement direction of portion 600 by means of mechanism 620. Furthermore, the recitation “ the elastic body is moved along the surface of the substrate in the first linear direction ( which Yasuda does)  while the elastic body is rotated (which again Yasuda functions the same as shown in Fig 5 for instance )  with a downward velocity component prior to contacting the surface of the substrate and with an upward velocity component after elastic body comes into contact with the surface of the substrate appears to be referring to Fig 2 in the current application which by virtue to rotating the pad 502 of Yasuda there will be an upward and downward velocity associated with the pad 502. There is no mention of or requirement for vertical movement rather applicant has only claimed two linear movement embarked on the elastic body one being linear along the rotational direction of the body another not along the first direction which Yasuda clearly teaches.  Lastly, applicant arguing the workpiece convex defects as being claimed in the apparatus claim fails to positively provide support in the claim as to whether the workpiece is also being claimed or not. In regards the method claim, the apparatus disclosed by Yasuda in view of Kimmerle would be capable of removing convex defects since the whole concept of polishing is to remove surface irregularities and a convex defect is a surface irregularity.  Therefore, for the reasons above the current rejection still holds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723